Citation Nr: 0912609	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In September 2007 and October 
2008, the Board remanded this issue for further development.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in October 
2006.  A transcript of the hearing is associated with the 
Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal was previously before the Board on two occasions 
and was remanded each time.  Unfortunately, another remand is 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The Veteran is seeking service connection for PTSD, which he 
contends began as a result of stressful experiences during a 
remote assignment in service.  The stressful events he 
describes include being afraid to leave his tent at night to 
go to the bathroom because of wild animals, and being afraid 
that local people would come into the camp and kill him.  The 
Veteran underwent a VA psychiatric evaluation in April 2008, 
in which he was diagnosed with PTSD.  The examiner concluded 
that there is a nexus between the Veteran's stressors and his 
diagnosed PTSD. 

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DCM-
IV), PTSD results when a person has been exposed to a 
traumatic event, defined as an event involving "actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others."  The Veteran does not 
describe "actual or threatened death or serious injury," 
that he experienced; rather, he reports that he was 
traumatized by potential threats that he anticipated.  

In October 2008, the Board remanded the case for 
clarification from the examiner as to how the Veteran's 
claimed stressors comport with the diagnostic criteria of the 
DSM-IV.  Specifically, the examiner was asked to state the 
stressor that he relied upon in diagnosing PTSD and to 
provide a complete rationale for his opinion that PTSD was 
related to his service.  In his response, the examiner noted 
the stressors the Veteran described to him, including "being 
in Ethiopia, fearing the animals, and fearing the native's 
[sic] intentions."  He stated, "I did feel that the 
stressors he reported were sufficient to establish a nexus 
between those stressors and posttraumatic [sic] stress 
disorder symptomatology."  This opinion does not clarify how 
the in-service stressor meets the criteria of the DSM-IV.  If 
the diagnosis of a mental disorder does not conform to DSM-IV 
or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(2008); Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  
Therefore, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In the latest Supplemental Statement of the Case (SSOC), the 
RO/AMC denied the Veteran's claim on the basis that his in-
service stressor has not been confirmed.  In order for a 
claim for service connection for PTSD to be established in 
the case of a non-combat Veteran, generally there must be 
credible supporting evidence, other than the Veteran's own 
statements, that the claimed stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  However, in the present case, 
the nature of the Veteran's claimed in-service stressor is 
such that objective confirmation is not likely to be 
available, and the Veteran is competent to describe his 
subjective experiences.  Therefore, whether the in-service 
stressor actually occurred is not in dispute.  Any future 
SSOC should address the examiner's findings regarding the 
Veteran's in-service stressor and its conformity with the 
criteria of the DSM-IV.  

Accordingly, the case is REMANDED for the following action:

1.	Forward the claims file to the VA 
examiner who evaluated the Veteran for 
PTSD in April 2008.  The examiner should 
review the record and the report of the 
examination and explain how the Veteran's 
in-service stressors accord with the DSM-
IV definition of a traumatic event 
involving "actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others."  

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




